Citation Nr: 0900570	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-17 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 2001 to July 
2004, and has additional unverified reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims of entitlement to service connection for 
PTSD, bilateral hearing loss, and bilateral tinnitus.

The issue of entitlement to service connection for PTSD, 
addressed in the REMAND portion of the decision below, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not shown evidence of a bilateral hearing 
loss comporting with VA standards.

2.  The veteran's bilateral tinnitus was incurred in active 
service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss must be denied under the law.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)

2.  Bilateral tinnitus was incurred in or aggravated by the 
veteran's active service.                 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In November 2004, before the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would attempt to review his 
claims and determine what additional information was needed 
to process his claims, schedule VA examinations if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims of entitlement to service 
connection for bilateral hearing loss and bilateral tinnitus.  
Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  
VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) and an indication that a current 
disability may be associated with the in-service event, but 
(4) there is insufficient evidence to make a decision on the 
claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran was afforded a VA examination in March 2005 as to 
his claims of entitlement to service connection for bilateral 
hearing loss and bilateral tinnitus.  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.   § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
sensorineural hearing loss, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  The veteran's bilateral tinnitus, however, 
is not a disability for which service connection may be 
rebuttably presumed if manifested to a compensable degree 
within a year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Where a combat wartime veteran alleges he/she suffers 
disability due to an injury incurred in service, 38 U.S.C.A. 
§ 1154(b) must be considered.  38 U.S.C.A.           § 
1154(b) (2008), Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); Gregory v. Brown,  8 Vet. App. 563 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The veteran's service 
personnel records indicate that he was in Kuwait and Iraq 
from February 26, 2003 to February 2, 2004.  The veteran 
reported, in his October 2004 Post-Deployment Health 
Assessment, that he did not engage in direct combat where he 
discharged his weapon.  His military occupational specialty 
is listed as chemical operations specialist.  The veteran's 
service personnel records, including his service separation 
form, show no awards or decorations for combat service.  
Thus, 38 U.S.C.A. § 1154(b) is not for application.

Hearing Loss

The veteran asserts that he is entitled to service connection 
for his current hearing loss because he was exposed to 
acoustic trauma in service by his proximity to gun and mortar 
fire, and improvised explosive devices, while stationed in 
Kuwait and Iraq during Operation Iraqi Freedom.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The veteran underwent VA audiological evaluation in March 
2005 in conjunction with his claim of entitlement to service 
connection for hearing loss.  At that time, the audiologist 
reported that the veteran had hearing sensitivity within 
normal limits from 500 Hertz to 4000 Hertz, bilaterally.  The 
veteran's pure tone thresholds, in decibels, for the right 
ear were 10, 15, 10, 15, 10, and for the left ear were 10, 5, 
10, 10, 15, both measured at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  The veteran's speech recognition scores 
were 100 percent, bilaterally. 

The veteran has not submitted or identified additional 
evidence showing that he has hearing loss which meets the 
requirements of 38 C.F.R. § 3.385 (2008).

The veteran's bilateral hearing loss is not a disability as 
defined by regulation, as there is no evidence that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or that the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or that speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Thus, as a threshold matter, per 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.385, since the veteran does not have a 
disability as to bilateral hearing loss for which service 
connection can be granted, the claim of entitlement to 
service connection for bilateral hearing loss must be denied 
by operation of law.  

Tinnitus

As discussed above, the veteran asserts that he is entitled 
to service connection for his current bilateral tinnitus 
because he was exposed to acoustic trauma in service by his 
proximity to gun and mortar fire, and improvised explosive 
devices, while stationed in Iraq during Operation Iraqi 
Freedom.  

Record of Post Deployment Health Assessment, dated in October 
2004, indicates that the veteran reported that he had 
currently, or had developed, ringing of the ears during his 
deployment to Kuwait and Iraq during Operation Iraqi Freedom.  

The Board therefore finds that chronic tinnitus was shown in 
service.  Thus, evidence of continuity of symptoms after 
discharge is not required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

The veteran underwent VA audiological evaluation in March 
2005 in conjunction with his claim of entitlement to service 
connection for hearing loss.  The veteran reported that he 
experienced bilateral tinnitus, constant and "really loud" 
in the right ear and occasional and "moderate" in his left 
ear.  The veteran reported that his bilateral tinnitus began 
in July 2003.  The audiologist stated that there was 
insufficient information available to determine the etiology 
of the veteran's bilateral tinnitus, without resorting to 
mere speculation.  The audiologist did not review the 
veteran's medical records and there is no indication that she 
reviewed the veteran's claims file. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is current evidence of bilateral tinnitus, 
as well as evidence of tinnitus during the veteran's period 
of active service.  The Board finds it significant that the 
evidence of record of tinnitus during service was not 
available to the audiologist at the time of the March 2005 VA 
audiological evaluation, considering that the audiologist 
determined that she did not have sufficient information to 
enable her to provide an opinion as to the etiology of the 
veteran's current bilateral tinnitus.  

Resolving all reasonable doubt in favor of the veteran, as is 
required by law, the Board finds that the veteran incurred 
bilateral tinnitus as a result of his active duty service.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is granted, subject 
to the laws and regulations governing monetary awards.


REMAND

Additional development is needed prior to further disposition 
of the claim.

As discussed above, VA is required to notify claimants of 
what they must do to substantiate their claims.  Here, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  On remand, the veteran should be so 
notified.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).
The veteran contends that he has PTSD related to alleged 
service stressors in Iraq, warranting service connection 
PTSD.  See 38 C.F.R. § 3.304(f).  The veteran's service 
personnel records indicate that he was stationed in Kuwait 
and Iraq from February 26, 2003 to February 2, 2004.  The 
veteran reported, in his October 2004 Post-Deployment Health 
Assessment, that he did not engage in direct combat where he 
discharged his weapon.  His military occupational specialty 
is listed as chemical operations specialist.  The veteran's 
service personnel records, including his service separation 
form, show no awards or decorations for combat service.  

Post-service medical records show that the veteran has 
received psychiatric treatment, and that he was diagnosed 
with PTSD in as early as March 2005.  

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  Upon VA 
examination for PTSD in March 2005, the veteran reported his 
military stressors as the following:  serving on the guard 
tower and experiencing mortar rounds within 100 yards of his 
post and his dining hall; being left defenseless, without 
ammunition, during the first two months of deployment; 
witnessing an enemy with an arm blown off by mortar fire and 
another enemy with his head blown off by 50-caliber fire; 
personally firing a mortar that blew up a truck; experiencing 
an ambush in Karbala; and experiencing a mortar attack in a 
warehouse immediately subsequent to his departure.  

In a statement dated in July 2005, the veteran reported that 
his unit fell victim to an ambush in Karbala, Iraq.  The 
veteran also reported that his unit, Bravo Company  3-S02INF, 
101 ABN (AASLT), was attacked by automatic fire, mortar fire, 
improvised explosive devices, and rocket-propelled grenades 
while in Al Kifl, Al Nagif, Baghdad, Karbala, and Mosul, 
Iraq.  

These are stressors that may be capable of verification, and 
an attempt at verification may be made on this basis.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (mortar/rocket 
attack may in some cases be a satisfactory stressor for 
PTSD).  

As the veteran did not engage in combat, the alleged 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Because no attempt 
to verify stressors through the United States Army & Joint 
Services Records Research Center (JSRRC) has yet been made, 
the RO should attempt to verify the listed stressors through 
JSRRC.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective 
notice that satisfies the requirements 
of Dingess to notify the veteran of the 
type of evidence necessary to establish 
a disability rating or effective date 
for the disability on appeal.

2.  Provide the veteran another 
opportunity to supplement the record 
with any additional details concerning 
stressors, particularly the time 
periods reflecting the occurrences of 
the ambush in Karbala and mortar 
attacks on his unit (i.e., month and 
year); the location of said 
occurrences; the names of individuals 
injured or killed; "buddy statements" 
containing verifiable information, to 
include time periods, regarding the 
events claimed as "stressors" during 
his military service; and any other 
information which could be used to 
substantiate the PTSD claim.

The veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be as specific as possible, 
because without such details an 
adequate search for verifying 
information cannot be conducted.

3.  Forward the veteran's statement of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
United States Army & Joint Services 
Records Research Center (JSRRC).  
Request that JSRRC attempt to verify 
the alleged stressors.  A specific 
request should be made for equipment 
loss and casualties to Bravo Company 3-
S02INF, 101 ABN (AASLT) by ambush in 
Karbala.  Specific requests should be 
made for incoming enemy fire or mortar 
attacks on Bravo Company 3-S02INF, 101 
ABN (AASLT).  Request that JSRRC 
provide the unit history for the 
veteran's unit.  If more detailed 
information is needed for such 
research, specifically, the time 
periods of the above-referenced 
stressors, the veteran should be given 
the opportunity to provide it.  If a 
negative response is received from 
JSRRC, the claims file must be properly 
documented in this regard.

4.  Thereafter, if, and only if one or 
more of the alleged stressors is 
verified, schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.

a.  Prior to the examination, specify 
for the examiner the stressor or 
stressors that it is determined is/are 
established by the record, and the 
examiner must be instructed that only 
that/those event(s) may be considered 
for the purpose of determining whether 
the veteran was exposed to one or more 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological 
studies, should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify:  (1) whether each alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record and 
found to be sufficient to produce PTSD 
by the examiner.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the veteran's military 
service. 

The veteran should be advised of the 
consequences of his failure to report 
for a scheduled examination, pursuant 
to 38 C.F.R. § 3.655 (2008).  The file 
must be properly documented regarding 
any notifications to the veteran as to 
the scheduled examination.

5.  Then, readjudicate the claim of 
entitlement to service connection for 
PTSD.  If the action remains adverse to 
the veteran, provide the veteran and 
any representative with a Supplemental 
Statement of the Case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


